Citation Nr: 1721962	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Wife, Niece


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran, his wife, and his niece testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is included in the claims file.  After the hearing, the Veteran appointed a representative, but he was pro se at the time of the hearing.

In June 2016, the Board remanded the claim for additional development.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus required insulin and restricted diet with no regulation of activities.

2.  The evidence does not show that the Veteran is unable to secure and follow substantially gainful unemployment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2012 and August 2016.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked, to include the raised TDIU issue.  	 38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, in accordance with the August 2016 Board remand, updated VA treatment records were associated with the record and the Veteran underwent another VA examination in October 2016 to evaluate the severity of his diabetes mellitus.  As further directed by the remand, the AOJ provided a notice letter dated August 2016 pertaining to a TDIU claim and adjudicated the TDIU claim.

Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the August 2016 remand directives and satisfied the duties to notify and assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97  (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review for the claims on appeal may proceed without prejudice to the Veteran.  	 	 See Bernard v. Brown, 4 Vet. App. 384 (1993).

Merits of the Increased Rating Claim for Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a disability rating higher than 20 percent for diabetes mellitus, which is evaluated under DC 7913.  DC 7913 provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 	 § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that, to warrant a higher rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive.  In other words, there must be insulin dependence and restricted diet and regulation of activities.

Here, the evidence of record shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The record does not show that the Veteran's diabetes mellitus requires regulation of activities as required for the next higher 40 percent rating.

In this regard, the February 2012 and October 2016 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Indeed, the Veteran's treatment providers encourage him to exercise.  There is no medical evidence that the Veteran must avoid such activity to avoid hypoglycemic episodes.  See VA treatment records; see also private treatment records.  The Board notes numerous private treatment record entries in which the Veteran was encouraged to continue diet and exercise, to include December 2010, September 2011, July 2012, and January 2013.  A December 2014 VA treatment note shows that the Veteran was encouraged to increase physical activity.  Additionally, in February 2016, low-fat diet and walking were encouraged.  During the appeal period, the consistent plan and encouragement for physical activity shows that the Veteran is encouraged to exercise and does not indicate that occupational and recreational activities have been restricted by diabetes mellitus.

The Veteran contends that his physical activities have been regulated as a result of his diabetes mellitus; however, VA examiners have encouraged physical activity and exercise has been a routine part of the Veteran's treatment plan.  Therefore, because the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities at any point in time during the course of the appeal, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted as the Veteran's current diabetes mellitus symptoms do not more closely approximate the next higher rating criteria for a 40 percent rating under DC 7913.

The Board acknowledges that the Veteran requires more than one daily injection of insulin a day, which is a symptom contemplated by the 100 percent rating criteria under DC 7913.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's disability more nearly approximates the 100 percent rating criteria under Diagnostic Code 7913, as the Veteran has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589.  In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus; however, service connection has already been granted for the identified complications of the Veteran's diabetes.  In a March 2004 rating decision, service connection was granted for retinopathy as secondary to service-connected diabetes mellitus, effective June 27, 2006.  In an October 2007 rating decision, service connection was granted for a right toe disability, effective August 6, 2007, and erectile dysfunction, effective May 30, 2007.  In a November 2016 rating decision, service connection was granted for peripheral neuropathy of the bilateral lower extremities (cutaneous nerve), effective October 19, 2016; these disabilities were combined with the Veteran's diabetes mellitus, and are considered included within the 20 percent disability rating as the severity of these disabilities is non-compensable.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In addition, hypertension as secondary to diabetes mellitus was granted, effective October 17, 2003.  Peripheral neuropathy of the bilateral extremities was also granted as secondary to the Veteran's diabetes mellitus, effective May 30, 2007, both assigned separate compensable ratings.

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's diabetes mellitus.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 	 § 3.102.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  	 	 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The symptomatology and impairments caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's diabetes mellitus has been medically managed by use of oral medications and regulation of diet, which are specifically provided for under Diagnostic Code 7913.  The criteria also contemplate the Veteran's diabetic complications, which are separately rated as appropriate.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal.  In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, and in the absence of exceptional factors associated with the Veteran's diabetes mellitus, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

As indicated in the August 2016 Board decision, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him. 
38 C.F.R. § 4.16 (2016).

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Currently, the Veteran is service-connected for diabetes mellitus rated as 20 percent disabling, hypertension secondary to diabetes mellitus rated as 10 percent disabling, peripheral neuropathy of the right lower extremity secondary to diabetes mellitus rated as 10 percent disabling, peripheral neuropathy of the left lower extremity secondary to diabetes mellitus rated as 10 percent disabling, diabetic retinopathy secondary to diabetes mellitus rated as 0 percent disabling, erectile dysfunction secondary to diabetes mellitus rated as 0 percent disabling, right toe dermatophytosis secondary to diabetes mellitus rated as 0 percent disabling, diabetic peripheral neuropathy (cutaneous nerve) of the left lower extremity secondary to diabetes mellitus rated as 0 percent disabling, diabetic peripheral neuropathy (cutaneous nerve) of the right lower extremity secondary to diabetes mellitus rated as 0 percent disabling, bilateral hearing loss rated as 0 percent disabling, tinnitus rated as 10 percent disabling, residuals of right arm fracture rated as 10 percent disabling, and residuals of left little finger rated as 0 percent disabling.  He has a combined rating of 50 percent; therefore, he does not meet the schedular requirement for TDIU.

If the Veteran does not satisfy the threshold minimum rating requirements of 	 § 4.16(a), he could still establish his entitlement to a TDIU on an extraschedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.  However, the medical evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Although the Veteran is unemployed, the evidence shows that his unemployment is due to retirement in 2000.  The medical evidence does not show that he retired because of his service-connected disabilities or that he is unable to maintain substantially gainful employment because of his service-connected disabilities.  In this regard, the October 2016 VA examination report shows that the Veteran's diabetes mellitus and complications impact his ability to work.  The examiner stated that the Veteran's diabetes mellitus is well controlled, and noted the Veteran's diabetic neuropathy, obesity, and the fact that he is wheelchair bound.  The examiner also noted that the Veteran is legally blind, but found that this was attributed to glaucoma.  

The evidence does not show that the Veteran's service-connected disabilities are so severe that it is impossible to follow a substantially gainful occupation and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.340, 3.341, 4.16; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The preponderance of the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities; therefore, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16 (b).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


